 

CONTRACT AGREEMENT

 

BETWEEN

 

THE BAYELSA STATE

GOVERNMENT

 

AND

 

CARDINAL RESOURCES

ON BEHALF OF THE CONSORTIUM OF

CARDINAL/PDI/NUMERIX

 

[FOR THE ACQUISITION OF WATER TREATMENT PLANTS

(COMMUNITY RED BlRD SYSTEMS)]

 



  PREPARED BY,       MINISTRY OF JUSTICE,   YENAGOA,

 

BAYELSA STATE.

 





 

 



 

THIS CONTRACT AGREEMENT is made the 2nd day of July 2013 Between: THE BAYELSA
STATE GOVERNMENT OF NIGERIA, represented by the Bayelsa State Ministry of Water
Resources, Yenagoa (hereinafter referred to as “the principal” which expression
shall where the context so admit include its successors in interest) of the one
part;

AND

CARDINAL RESOURCES (on behalf of the Consortium of Cardinal/PDI/Numerix), a
company incorporated in Nigeria and having its registered office at No. 8 Biaduo
Street, Ikoyi Lagos (hereinafter referred to as “the SUPPLIER” which expression
shall where the context so admit include all its successors in interest
howsoever named) of the other part.

 

WHEREAS:

 



a.   The Principal is desirous of providing clean water supply to communities in
Bayelsa State through the acquisition of Water Treatment Plants (hereinafter
referred to as “the Community Red Bird Systems”), and has awarded the contract
to the Supplier for the supply and installation of ten (10) units of Solar
Powered modern treatment plants;



 

b.   The Supplier has furnished the Principal with a specification of each Water
Treatment Plant (hereinafter referred to as “Quotation”) which has been agreed
to by both parties and shall be read together with this Agreement; and

 









2

 

 

c.The Supplier has accepted to supply and install the Community Red Bird Systems
to the Principal at the cost and at the places so designated.

 

NOW THEREFORE THIS AGREEMENT WITNESSES as follows:

 

1.0CONTRACT DOCUMENTS

 

1.1The Supplier shall before any payment and without any charge to the
Principal, furnish the Principal with all documents relating to this transaction
and in particular, the Quotation for the Community Red Bird Systems except where
such document is already in the possession of the Principal.

 

1.2If any of the provisions of the above-mentioned documents are inconsistent
with the terms of this Agreement, the provisions of this Agreement shall prevail
to the extent of such inconsistency.

 

2.0CONTRACT SUM

 

2.1In consideration of the sum of One Billion Naira (l,000,000,000.00) only
inclusive of 5% Withholding” Tax (WHT) 5% Value Added Tax (VAT), 3% Bayelsa
State Infrastructural Maintenance levy and 1% Project Management & Supervision
fee (hereinafter referred to as “the Contract Sum”), the Supplier shall supply
and deliver the Community Red Bird Systems as specified in the Quotation and
install same in accordance with the terms in this Agreement.

 

3

 

 

2.2The Principal shall pay the Contract Sum as follows:

 

(a)Twenty percent (20%) of the Contract sum being 200,000,000.00 (Two Hundred
Million Naira) as down payment in favour of the Supplier;

 

(b)Issue a Bank Guaranty or Letter of Credit of 800,000,000.00 (Eight Hundred
Million Naira) being eighty percent (80%) of the Contract Sum which shall become
payable at completion of the project; and

 

(c)Five percent (5%) of the contract sum as retention fee.

 

2.3Before any advance payment is made under this Agreement, the Supplier shall
submit to the Principal a properly executed Advance Payment Guarantee (APG) from
a reputable bank acceptable to the Principal.

 

3.0DELIVERY

 

3.1The Supplier shall supply and install the Community Red Bird Systems not
later than eight (8) months after the signing of this Agreement/payment of the
twenty percent (20%) mobilization of 200,000,000.00 (Two Hundred Million Naira).

 

4

 

 



4.0INSPECTION

 

4.1The Principal’s representative shall be entitled to inspect the equipment
upon their supply and delivery and throughout the duration of the project.

 

5.0DEFECTS LIABILITY

 

5.1The Supplier shall guarantee that for a period of six (6) months from the
date of delivery and installation, the Community Red Bed Systems supplied shall
be free from all defects in quality and specification.

 

5.2The Supplier shall at its own expense make good any defect which appear in
any of the Community Red Bird Systems within the period specified in clause 5.1
herein.

 

6.0ASSIGNMENT OR SUB-LETTING

 

6.1The Supplier shall not assign without the written consent of the Principal
the performance of the whole or part of this Agreement to any person, firm or
company.

 

7.0PASSING OF TITLE AND RISK

 

7.1Title to the Community Red Bird Systems shall pass to the Principal as soon
as they are supplied, installed and tested satisfactorily by the Principal and
title in all documents of any kind including test certificate of quality as soon
as they are supplied by the Supplier shall equally pass on to the Principal.

 

5

 

 

7.2Notwithstanding the earlier passing of title, risk in the Community Red Bird
Systems shall not pass on to the Principal until delivery and installation.

 

8.0STATUTORY AND OTHER REQUIREMENTS

 

8.1The supplier undertakes that the Community Red Bird Systems are safe and
without risk to health when properly used and comply in all respects with all
legal obligations in force at the date of delivery.

 

8.2The Supplier shall supply in respect of the Community Red Bird Systems such
information about the use of them as is required by the laws and legal
obligations and enable the Principal to comply with them as far as it is
required by law to do so and proper evidence of all tests and examination and
research made in compliance with the legal obligations.

 

9.0WARRANTY

 

9.1The Supplier shall at its own expense, make good any defects which under
proper use appear in the Community Red Bird Systems during a period beginning on
their delivery and installation and ending six (6) months after their delivery,
installation and use.

 

6

 

 

10.0LOSS AND INDEMNITY

 

10.1The Supplier shall compensate the Principal in full on demand for all loss,
damage or injury to the Principal, any claim in respect of loss, damage or
injury made against the Principal by third parties and any cost, and expenses
arising in connection with them which result from the Supplier’s failure to
comply with the Agreement (whether negligent or otherwise) and in particular
resulting from any defect in the Community Red Bird Systems.

 

11.0TRAINING

 

11.1The Supplier shall provide two (2) levels of training to three (3) local
operators for each Community Red Bird System supplied and installed under this
Agreement.

 

11.2The training shall be carried out by senior staff of the Supplier and shall
consist of training in the day to day operation, record keeping and maintenance
of the Community Red Bird Systems.

 

11.3The training of the local operators by the Supplier shall include a
combination of class room and system training while the selected Lead Operator
shall receive level one (1) Technician training on more advanced technical
aspects of the Community Red Bird Systems.

 

11.4The Operators trained under the terms of this Agreement shall upon
successful completion of the training, be certified by the Supplier and Red Bird
Systems - Africa and the Supplier shall upon the expansion of the project beyond
the ten (10) units specified under this Agreement establish a Training Centre in
Yenagoa, Bayelsa State.

 

7

 

 

12.0DETERMINATION

 

12.1If the Supplier defaults in any of its obligations under this Agreement,
becomes insolvent, has a receiver appointed to its business or is compulsorily
or voluntarily wound up or if the Principal bona-fide believes that any such
events may occur, the Principal shall be entitled at its discretion without
prejudice to any other remedy, to suspend the performance of or terminate the
Agreement and in the event of terminal, on to keep or take possession of any of
the Community Red Bird Systems or of any items belonging to the Principal and to
enter any premises of the Supplier for that purpose.

 

12.2If any Community Red Bird System do not conform to the quotation on any
grounds at all (including without limitation by reason of quality or being unfit
for the purpose for which they are required), the Principal shall be entitled at
its discretion without prejudice to any other remedy to exercise any one or more
of the following rights:

 

(a)reject the Water Treatment Plants (Community Red Bird Systems) in whole or in
part; and

 

8

 

 

(b)permit the Supplier to replace, repair or reinstate the Water Treatment
Plants (Community Red Bird Systems) so that it conforms to the quotation.

 

12.3If the Principal terminates this Agreement, the Supplier shall return to the
Principal all payments made and if the Principal rejects any Water Treatment
Plants (Community Red Bird Systems) the Supplier shall return all payments
already made for the rejected Plants.

 

12.4Where on termination the Principal elects to keep or take any Water
Treatment Plants (Community Red Bird Systems), it shall account to the Supplier
for them at a proportion of their price or their value to the Principal
whichever is less but otherwise no compensation shall be payable to the Supplier
on termination or rejection.

 

13.0ARBITRATION

 

13.1Any dispute or difference arising from the operation of this Agreement may
in default of amicable settlement and if the parties both agree to such
reference, be referred to arbitration in accordance with the arbitration laws in
force in” Nigeria.

 

13.2The award of such an Arbitrator shall be final and binding on both parties.

 

13.3Not withstanding the provisions of 12.1, the parties shall resort to the law
courts in Nigeria for determination of a dispute or difference if either party
indicates in writing his intention to proceed to the law court.

 



9

 

 

IN WITNESS whereof the parties hereunto affixed their hands and seals the day
and year first above written.

 

SIGNED, SEALED and DELIVERED

For and on behalf of the PRINCIPAL:

 

 [img3.jpg]

  



10

 

 

[img2.jpg] 

 



11

 



